The Honorable Brent Haltom Prosecuting Attorney Eighth Judicial District Miller County Courthouse Texarkana, AR 75502
Dear Mr. Haltom:
This is in response to your request for an opinion regarding the inclusion of certain information in the Regional Police Information System ("RPIS"), which you state shares information between law enforcement agencies in Texas, Arkansas and Louisiana. Your specific question is restated as follows:
  Would it be a violation of state law to include, in the RPIS, information gathered on juveniles involved in the drug trade and gang activities?
It is my understanding that records pertaining to the arrest or detention of juveniles would not be made a part of the system. Rather, the information will consist of drug-trade and gang-related information that is gathered on suspects during the investigative process.
My research has not disclosed a state law that would prohibit inclusion of information of this nature in such a system. It is therefore my opinion that the answer to your question is "no;" it would not be a violation of state law, as long as the system does not include records of the arrest or detention of a juvenile, or of proceedings under the Arkansas Juvenile Code. See A.C.A. §§9-27-309 (as amended by Acts 69 and 70 of the Second Extraordinary Session of 1994) and 9-27-352 (Repl. 1993).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh